DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 6, 9, 14 is/are objected to because of the following informalities:  
Claim 6 recites steps a, b, c, and d. However, a, b, c appears to be options rather than steps. 
Claim 9, line 5, “axial movement” should be amended as “distal movement”. Claim 9 recites “the actuation member is moved proximally during dose setting from an initial position to a set position”. Therefore, when the actuation member is moved from the set position to the initial position, the actuation member moves distally. So it is clearer to amend “axial movement” to “distal movement”.
Claim 14 recites steps a, b, c, and d. However, a, b, c appears to be options rather than steps. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the limitations “a threaded piston rod comprising at least one outer drive structure”, “a drive member comprising at least one inner drive structure” and "the number and circumferential spacing of the outer and inner drive structures allowing the piston rod to be axially received in at least three different rotational positions in which the piston rod and the drive member are in axially sliding but rotationally locked engagement" renders the claim indefinite because it is unclear how “one inner drive structure” and “one outer drive structure” are enough to allow the drive member and the piston rod to have three different rotational positions. Also, it is unclear what is the minimum number of structures needed to provide at least three different rotational positions. Examiner notes: claim 6 recites the number of the outer drive structure and the number of the inner drive structure which provide how the piston rod is axially received in at least three different rotational positions. Therefore claim 6 is not rejected under 35 U.S.C. 112(b). Examiner suggested applicant to amend claim 1 with the limitation of claim 6 to overcome the 35 U.S.C. 112(b) rejection set forth above.
Claim 1 recites the limitation "drive member" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase “the rotational position" in line 23 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “at least three different rotational positions” recited in line 16.
Regarding claim 1, the phrase “a pre-determined rotational position" in line 24 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “at least one pre-determined rotational position” recited in line 17.
Claims 2-6 are rejected by virtue of depending on claim 1.
Regarding claim 2, the phrase “a pre-determined rotational position" in line 2 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “at least one pre-determined rotational position” recited in claim 1 line 17.
Regarding claim 3, the phrase “a pre-determined rotational position" in line 2 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “at least one pre-determined rotational position” recited in claim 1 line 17.
Regarding claim 6, step a and step b renders the claim indefinite because it is unclear how the piston rod comprises at least three outer drive structures and also comprises at least one outer drive structure. Similarly, how the drive member comprises at least one inner drive structure and also comprises at least three inner drive structures. 
Regarding claim 7, the limitations “a piston rod comprising at least one outer drive structure”, “a drive member comprising at least one inner drive structure” and "the number and circumferential spacing of the outer and inner drive structures allowing the piston rod to be mounted in at least three different rotational positions in which the piston rod and the drive member are in axially sliding but rotationally locked engagement" renders the claim indefinite because it is unclear how “one inner drive structure” and “one outer drive structure” are enough to allow the drive member and the piston rod to have three different rotational positions. Also, it is unclear what is the minimum number of structures needed to provide at least three different rotational positions. Examiner notes: claim 14 recites the number of the outer drive structure and the number of the inner drive structure which provide how the piston rod is axially received in at least three different rotational positions. Therefore claim 14 is not rejected under 35 U.S.C. 112(b). Examiner suggested applicant to amend claim 7 with the limitation of claim 14 to overcome the 35 U.S.C. 112(b) rejection set forth above.
Claim 7 recites the limitation "drive member" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase "an amount of drug" renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a dose of drug” recited in line 8.
Claims 8-14 are rejected by virtue of depending on claim 7.
Regarding claim 9, the phrase "an initial position" in line 3 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “an initial position” recited in claim 8 line 3.
Regarding claim 9, the phrase "a set position" in line 3 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a set position” recited in claim 8 line 3.
Regarding claim 9, the phrase "the rotationally set dose" in line 4 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a set dose” recited in claim 8 line 3.
Regarding claim 14, step a and step b renders the claim indefinite because it is unclear how the piston rod comprises at least three outer drive structures and also comprises at least one outer drive structure. Similarly, how the drive member comprises at least one inner drive structure and also comprises at least three inner drive structures. 
Regarding claim 15, the limitations “a piston rod comprising at least one outer drive structure”, “a drive member comprising at least one inner drive structure” and "the number and circumferential spacing of the outer and inner drive structures allowing the piston rod to be mounted in at least three different rotational positions in which the piston rod and the drive member are in axially sliding but rotationally locked engagement" renders the claim indefinite because it is unclear how “one inner drive structure” and “one outer drive structure” are enough to allow the drive member and the piston rod to have three different rotational positions. Also, it 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.